DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 19 January 2021 in which claims 2-31 are currently pending and claim 1 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 06 November 2020, 07 May 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,841,062 B2. 
Regarding claim 2, claim 1 of U.S. Patent No. 10,841,062 teaches a method for wireless communication.
transmitting, to a base station, a random access message using a first set of resources as in the application corresponds to the limitation “transmitting, to a base station … first set of resources” (claim 1 of U.S. Patent No. 10,841,062 lines 2-3); 
receiving, in response to the random access message, one or more downlink reference signals of a plurality of downlink reference signals transmitted by the base station, the plurality of downlink reference signals scrambled with respective downlink scrambling sequences of a set of downlink scrambling sequences, the set of downlink scrambling sequences selected from a plurality of sets of downlink scrambling sequences based at least in part on the first set of resources as in the application corresponds to the limitation “receiving, in response to the random … first set of resources” (claim 1 of U.S. Patent No. 10,841,062 lines 4-13); and 
transmitting channel feedback information based at least in part on measurements of the one or more downlink reference signals as in the application corresponds to the limitation “transmitting channel feedback … beam reference signals” (claim 1 of U.S. Patent No. 10,841,062 lines 14-16).
However, the claim(s) additionally recite(s) “beam reference signals” and “as part of a beam refinement procedure”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 3, claim 2 of U.S. Patent No. 10,841,062 teaches receiving one or more transmissions from the base station via a downlink beam pair comprising a downlink transmit beam and a downlink receive beam, the downlink beam pair selected based at least in part on the channel feedback information (claim 2 of U.S. Patent No. 10,841,062 lines 2-6).
Regarding claim 4, claim 3 of U.S. Patent No. 10,841,062 teaches identifying a set of uplink scrambling sequences for one or more uplink reference signals from a plurality of sets of uplink scrambling sequences; and transmitting the one or more uplink reference signals scrambled with respective ones of the set of uplink scrambling sequences (claim 3 of U.S. Patent No. 10,841,062 lines 2-7).
Regarding claim 5, claim 4 of U.S. Patent No. 10,841,062 teaches the set of uplink scrambling sequences is identified based at least in part on the first set of resources, an indicator received in a random access response to the random access message, or a second indicator received in a handover command (claim 4 of U.S. Patent No. 10,841,062 lines 1-5). 
Regarding claim 6, claim 5 of U.S. Patent No. 10,841,062 teaches receiving, in a first transmission time interval, a random access response to the random access message, the random access response comprising a grant of uplink resources for the channel feedback information (claim 5 of U.S. Patent No. 10,841,062 lines 2-5).
Regarding claim 7, claim 6 of U.S. Patent No. 10,841,062 teaches the random access response is received within a response window after the transmission of the random access message (claim 6 of U.S. Patent No. 10,841,062 lines 1-3).
Regarding claim 8, claim 7 of U.S. Patent No. 10,841,062 teaches identifying a second transmission time interval for the receiving of the one or more downlink reference signals based at least in part on a downlink control information transmission (claim 7 of U.S. Patent No. 10,841,062 lines 2-5).
Regarding claim 9, claim 8 of U.S. Patent No. 10,841,062 teaches the second transmission time interval is prior to the first transmission time interval or subsequent to the first transmission time interval (claim 8 of U.S. Patent No. 10,841,062 lines 1-3).
Regarding claim 10, claim 9 of U.S. Patent No. 10,841,062 teaches the second transmission time interval and the first transmission time interval are a same transmission time interval (claim 9 of U.S. Patent No. 10,841,062 lines 1-3).
Regarding claim 11, claim 10 of U.S. Patent No. 10,841,062 teaches the random access response comprises an indicator of a second transmission time interval for transmission of uplink reference signals (claim 10 of U.S. Patent No. 10,841,062 lines 1-4).
Regarding claim 12, claim 11 of U.S. Patent No. 10,841,062 teaches the first set of resources comprise time resources, frequency resources, preamble resources, or a combination thereof (claim 11 of U.S. Patent No. 10,841,062 lines 1-3).
Regarding claim 13, claim 12 of U.S. Patent No. 10,841,062 teaches time and frequency resources for the one or more downlink reference signals are based at least in part on the first set of resources (claim 12 of U.S. Patent No. 10,841,062 lines 1-3).
Regarding claim 14, claim 13 of U.S. Patent No. 10,841,062 teaches identifying a downlink transmit beam of a plurality of downlink transmit beams for synchronization signals transmitted by the base station; and selecting the first set of resources based at least in part on the identified downlink transmit beam (claim 13 of U.S. Patent No. 10,841,062 lines 2-6). 
Regarding claim 31, claim 14 of U.S. Patent No. 10,841,062 teaches a method for wireless communication at a base station. 
receiving, from a user equipment (UE), a random access message using a first set of resources as in the application corresponds to the limitation “receiving a first random … first set of resources” (claim 14 of U.S. Patent No. 10,841,062 lines 2-3); 
transmitting, in response to the random access message, one or more downlink reference signals of a plurality of downlink reference signals transmitted by the base station, the plurality of downlink reference signals scrambled with respective downlink scrambling sequences of a set of downlink scrambling sequences, the set of downlink scrambling sequences selected from a plurality of sets of downlink scrambling sequences based at least in part on the first set of resources as in the application corresponds to the limitation “transmitting, in a first transmission … first set of resources” (claim 14 of U.S. Patent No. 10,841,062 lines 4-14); and 
receiving channel feedback information based at least in part on measurements of the one or more downlink reference signals as in the application corresponds to the limitation “receiving first channel feedback … beam reference signals” (claim 14 of U.S. Patent No. 10,841,062 lines 15-18).
However, the claim(s) additionally recite(s) “beam reference signals” and “as part of a beam refinement procedure”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada et al. (PG Pub US 2019/0037609 A1).
Regarding claim 15, Harada discloses a method for wireless communication.
transmitting, to a base station, a random access message using a first set of resources (“where the plurality of synchronization signals are detected during the predetermined period, the UE may transmit all the respective RAPs corresponding to this plurality of synchronization signals” [0087]);
receiving, from the base station and within a random access response window after transmitting the random access message, a random access response message and one or more downlink reference signals of a plurality of downlink reference signals transmitted by the base station, wherein the one or more downlink reference signals are received based at least in part on the first set of resources (“the eNB that detects the RAP at Step ST2 performs Beam Forming to transmit one or more signals including the RAR and the measurement reference signal” [0092], “the eNB transmits the measurement reference signal (for example, the CSI-RS applied with the Beam Forming) together with the RAR toward the detected beam direction using the radio resource in the predetermined region. The eNB can transmit the signal made of the RAR and the measurement reference signal at the predetermined relative position with respect to the timing of the detected resource for the RAP” [0093]);
transmitting channel feedback information based at least in part on measurements of the one or more downlink reference signals (“the UE that received the RAR and the measurement reference signal at Step ST3 transmits the measurement report including the measurement result and the message 3” [0100]).
Regarding claim 17, Harada discloses everything claimed as applied above. In addition, Harada discloses receiving the random access response message and the one or more downlink reference signals in a same time interval of the random access response window (“the eNB transmits the measurement reference signal (for example, the CSI-RS applied with the Beam Forming) together with the RAR toward the detected beam direction using the radio resource in the predetermined region” [0093]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Parkvall et al. (PG Pub US 2009/0041240 A1).
Regarding claim 26, Harada discloses a method for wireless communication.
transmitting, to a base station, a random access message using a first set of resources (“where the plurality of synchronization signals are detected during the predetermined period, the UE may transmit all the respective RAPs corresponding to this plurality of synchronization signals” [0087]);
receiving, from the base station, a random access response message based at least in part on transmitting the random access message (“the eNB that detects the RAP at Step ST2 performs Beam Forming to transmit one or more signals including the RAR and the measurement reference signal” [0092]);
transmitting, to the base station in response to the random access response message (“the UE that received the RAR and the measurement reference signal at Step ST3 transmits the measurement report including the measurement result and the message 3” [0100]).
However, Harada does not explicitly disclose one or more uplink reference signals, the one or more uplink reference signals scrambled with respective uplink scrambling sequences of a set of uplink scrambling sequences.
Nevertheless, Parkvall discloses “the first set of uplink scrambling sequences may be mapped to corresponding random access preamble sequences. One of the first set of uplink scrambling sequences may then be selected based on the random access preamble included in the first random access request message and the mapping. Another example maps the first set of uplink scrambling sequences to corresponding user terminal identifiers and selects one of the first set of uplink scrambling sequences based on the user terminal identifier included in the second random access response message and the mapping” [0014].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have one or more uplink reference signals scrambled with respective uplink scrambling sequences of a set of uplink scrambling sequences because “When the base station assigns a scrambling sequence and/or reference sequence to the mobile terminal that terminal-specific scrambling sequence and/or reference sequence is(are) used for all subsequent uplink data transmissions for that particular uplink connection” [0046].
Regarding claim 27, Harada, Parkvall discloses everything claimed as applied above. However, Harada does not explicitly disclose the set of uplink scrambling sequences is identified based at least in part on the first set of resources, an indicator received in the random access response message, or a second indicator received in a handover command.
Nevertheless, Parkvall discloses “the first set of uplink scrambling sequences may be mapped to corresponding random access preamble sequences. One of the first set of uplink scrambling sequences may then be selected based on the random access preamble included in the first random access request message and the mapping. Another example maps the first set of uplink scrambling sequences to corresponding user terminal identifiers and selects one of the first set of uplink scrambling sequences based on the user terminal identifier included in the second random access response message and the mapping” [0014].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the set of uplink scrambling sequences is identified based at least in part on the first set of resources, an indicator received in the random access response message, or a second indicator received in a handover commands because “When the base station assigns a scrambling sequence and/or reference sequence to the mobile terminal that terminal-specific scrambling sequence and/or reference sequence is(are) used for all subsequent uplink data transmissions for that particular uplink connection” [0046].
Regarding claim 28, Harada, Parkvall discloses everything claimed as applied above. In addition, Harada discloses transmitting, to the base station in response to the random access response message, an access report comprising an indication of a selected downlink transmit beam for subsequent communications with the base station, the report transmitted based at least in part on a grant received with the random access response message (“the UE may transmit the Measurement Report, which is obtained by measuring the measurement reference signal, together with the message 3 using the UL resource instructed by the UL grant included in the RAR. This Measurement Report may be constituted to include, for example, the beam specification information regarding the measurement reference signal and a single measurement result (for example, a One shot RSRP)” [0101]).
Allowable Subject Matter
Claims 2-14, 31 would be allowed if the nonstatutory double patenting rejection as disclosed above is overcome. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “the plurality of downlink reference signals scrambled with respective downlink scrambling sequences of a set of downlink scrambling sequences, the set of downlink scrambling sequences selected from a plurality of sets of downlink scrambling sequences based at least in part on the first set of resources; and receiving channel feedback information based at least in part on measurements of the one or more downlink reference signals” as recited in independent claims 2, 31.
Claims 16, 18-25, 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        08/03/2022